Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 1 of 12 - Page ID#: 755




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION -- PIKEVILLE


  UNITED STATES OF AMERICA,                         CRIMINAL ACTION NO. 7:18-7-KKC
        Plaintiff,

  v.                                                       ORDER AND OPINION

  ASSAD NASR,
        Defendant.


                                           *** *** ***

         This matter is before the Court on the following motions by Defendant Assad Nasr:

  (1) a motion in limine to exclude references to the “opioid epidemic” (DE 81); (2) a motion in

  limine to exclude evidence about “red flags” (DE 82); (3) a motion to unseal two sentencing

  hearing transcripts (DE 83); and (4) a motion in limine to exclude opinion testimony from law

  enforcement officers (DE 93).    For the following reasons, the Court reserves ruling on

  Defendant’s motion to exclude references to the “opioid epidemic.” The Court also grants in

  part and denies in part Defendant’s motions in limine.

         I.     Background

         On May 24, 2018, the Government indicted Defendant Assad Nasr under 21 U.S.C. §

  846 for conspiracy to violate 21 U.S.C. § 841(a)(1) by knowingly and intentionally dispensing

  and distributing oxycodone outside the scope of professional practice and not for a legitimate

  purpose. (DE 1 at 1.) Defendant allegedly committed this offense in his role as a pharmacist

  and the owner of Wyoming Pharmacy, LLC. (DE 1 at 2.)

         II.    Motion to Exclude References to the Opioid Epidemic

         Defendant moves to exclude evidence of, argument about, and references to the “opioid

  epidemic” because is irrelevant and inadmissible pursuant to Federal Rules of Evidence 401



                                                1
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 2 of 12 - Page ID#: 756




  and 402. (DE 81 at 2-3.) Defendant argues that under Federal Rule of Evidence 403,

  references to the opioid epidemic are inflammatory, prejudicial, wasteful, and confusing. (DE

  81 at 1-3.) According to Defendant, such references would imply to the jury that “because

  Dr. Nasr is alleged to have dispensed opioid medication without a legitimate medical purpose

  and outside the usual course of professional practice, the public controversy associated with

  opioid use also should be attributed to him.” (DE 81 at 1-2.) Therefore, Defendant contends,

  references to the opioid epidemic only serve to imply that Defendant is “guilty-by-association”

  and that convicting him would address societal issues related to opioid use. (DE 81 at 2.)

  Lastly, Defendant argues that allowing references to the opioid epidemic would be time-

  consuming, as he would be entitled to respond to the references. (DE 81 at 3.)

         The Government does not intend to introduce evidence of the opioid epidemic as part

  of its case-in-chief or to directly argue that Defendant has contributed to the opioid epidemic.

  (DE 92 at 3-4.) The Government objects to the motion to the extent that the motion seeks to

  exclude references to the opioid epidemic by expert witnesses as the references may relate to

  the experts’ training and experience. (DE 92 at 3-4.) However, the Government requests

  that the Court withhold from ruling on Defendant’s motion until the Government and the

  Court know what specific defenses Defendant will raise at trial. (DE 92 at 4-5.) Because the

  Government must prove Defendant’s knowledge as part of the charged offense, the

  Government contends that references to the opioid epidemic may become relevant if

  Defendant argues that he lacked knowledge that he was filling prescriptions for customers

  involved in the diversion of opioids. (DE 92 at 4-5.)

         Therefore, the Court reserves ruling on this motion until the Court can determine the

  relevancy of opioid epidemic-related evidence, depending on the specific defenses that

  Defendant raises at trial.




                                                 2
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 3 of 12 - Page ID#: 757




         III.   Motion to Exclude Red Flags Evidence

         Defendant moves to exclude evidence that Defendant ignored red flags in filling

  certain suspicious prescriptions for controlled substances. (DE 82 at 1.) Defendant first

  argues that this testimony is unconstitutionally vague pursuant to the Fifth Amendment’s

  “void-for-vagueness” doctrine. (DE 82 at 1.) According to Defendant, “the term ‘red-flags’

  [sic] fails to provide the constitutionally required notice to [Defendant] in direct violation of

  his rights,” and the allegations do not amount to “reasonably clearly criminal” conduct under

  21 U.S.C. § 841(a)(1).    (DE 82 at 3.)    Defendant also contends that the Government’s

  interpretation that red flags constitute a violation of § 841(a)(1) is overbroad and would

  criminalize otherwise legal conduct. (See DE 82 at 7-8.)

         Defendant’s “void-for-vagueness” argument is inapplicable. “[T]he void-for-vagueness

  doctrine requires that a penal statute define the criminal offense with sufficient definiteness

  that ordinary people can understand what conduct is prohibited and in a manner that does

  not encourage arbitrary and discriminatory enforcement.” Beckles v. United States, 137 S.

  Ct. 886, 892 (2017). Here, Defendant’s motion relates to the exclusion of evidence that

  Defendant ignored red flags in filling suspicious prescriptions instead of the constitutionality

  of the statute under which Defendant is charged. And, as discussed further below, this

  Circuit has accepted red flags testimony as a proper method for proving knowledge in illegal

  drug distribution cases involving pharmacists.

         Defendant further contends that red flags evidence is unfairly prejudicial and

  confusing under Federal Rule of Evidence 403 because the Government will focus on the

  similarities between the red flags that Defendant ignored and those that his alleged co-

  conspirator, Dr. Joel Smithers, ignored. (DE 82 at 10.) The Government responds that it

  must prove Defendant’s knowledge as an element of the charged offense. (DE 94 at 3.)

  Therefore, the Government argues that evidence that Defendant deliberately ignored red


                                                 3
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 4 of 12 - Page ID#: 758




  flags is relevant under Federal Rule of Evidence 401 to establish Defendant’s knowledge.

  (DE 94 at 6-7). Further, the Government cites to case law where courts have accepted red

  flags evidence as a means of proof in diversion cases. (DE 94 at 4-5.)

           Unless otherwise prohibited, relevant evidence is admissible. Fed. R. Evid. 402.

  “Evidence is relevant if (a) it has any tendency to make a fact more or less probable than it

  would be without the evidence; and (b) the fact is of consequence in determining the action.”

  Fed. R. Evid. 401. Even if evidence is relevant, the court may still exclude it “if its probative

  value is substantially outweighed by a danger of” unfair prejudice or confusion of the issues.

  Fed. R. Evid. 403.

           Defendant is charged under 21 U.S.C. § 846 with conspiracy to violate 21 U.S.C. §

  841(a)(1). (DE 1 at 1.) § 841(a)(1) prohibits a person from “knowingly or intentionally”

  manufacturing, distributing, or dispensing a controlled substance[.] 21 U.S.C. § 841(a)(1).

  While certain licensed medical professionals are authorized to prescribe controlled

  substances, “[a] prescription for a controlled substance to be effective must be issued for a

  legitimate medical purpose by an individual practitioner acting in the usual course of his

  professional practice.” 21 C.F.R. § 1306.04(a). Therefore, to convict Defendant under §

  841(a)(1), the Government must prove that (1) Defendant filled prescriptions that were not

  issued for a legitimate medical purpose, (2) Defendant acted outside the scope of professional

  practice, and (3) Defendant did so knowing that the prescriptions were invalid. See United

  States v. Jones, 825 F. App’x 335, 339 (6th Cir. 2020); United States v. Veal, 23 F.3d 985, 988

  (6th Cir. 1994).     The Government may prove Defendant’s knowledge by demonstrating

  Defendant’s deliberate ignorance. See United States v. Mitchell, 681 F.3d 867, 877 (6th Cir.

  2012).

           Here, red flags evidence is admissible because it is relevant. Evidence that Defendant

  ignored red flags in filling suspicious prescription is relevant since the evidence tends to make


                                                 4
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 5 of 12 - Page ID#: 759




  it more probable that Defendant knew that he was filling prescriptions that did not serve a

  legitimate medical purpose or deliberately ignored signs indicating that the prescriptions did

  not serve such a purpose.     Whether Defendant knew, or deliberately ignored, that the

  prescriptions he filled did not serve a legitimate medical purpose is consequential, as the

  Government must prove Defendant’s knowledge or deliberate ignorance as part of its case-

  in-chief. Additionally, the Sixth Circuit has upheld the use of red flags evidence in similar

  cases involving pharmacists charged with violations of § 841(1)(a). See Jones, 825 F. App’x

  at 339-40 (upholding conviction based, in part, on red flags testimony); cf. United States v.

  Darji, 609 F. App’x 320, 335-36 (6th Cir. 2015) (allowing willful ignorance instruction based

  on the Government’s evidence that Defendant ignored red flags in distributing hydrocodone),

  abrogated on other grounds.

         Further, Rule 403 does not otherwise render the red flags evidence inadmissible.

  Contrary to Defendant’s argument, the Government does not indicate that it intends to

  compare the red flags Defendant ignored to those his alleged co-conspirator, Dr. Smithers,

  ignored.   Therefore, evidence that Defendant ignored red flags in filling suspicious

  prescriptions does not create any risk of unfair prejudice or confusion. Even if such risk

  existed, the risk would not substantially outweigh the highly probative value of the evidence

  in establishing Defendant’s knowledge or deliberate ignorance of the fact that he filled

  prescriptions that did not serve a legitimate medical purpose.

         Finally, Defendant argues that red flags-related testimony would violate Federal Rule

  of Evidence 701 because the testimony would not be “based on a lay witness’s perception of

  any facts relating to this case.” (DE 82 at 9.) Defendant also asserts that this testimony

  would not be the “product of reliable principles and methods,” as Federal Rule of Evidence

  702 requires. (DE 82 at 9.)




                                                5
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 6 of 12 - Page ID#: 760




          The Government has identified that potential red flags evidence may include the

  following:

          “the distance traveled by [Defendant’s] customers to fill the prescriptions in
          question, the distance traveled by these same persons to and from the
          prescribing provider, the prescribing of the same or similar type and number
          of prescriptions to a number of persons all from the same general area around
          the same time, the filling of such prescriptions at one time by a single
          individual paying for multiple other persons, the filling of prescriptions for
          persons that have never traveled to the pharmacy, [and] requiring cash-only
          payments for prescription opioids.”

  (DE 94 at 6.) Rule 701 governs the admissibility of opinion testimony from lay witnesses,

  while Rule 702 governs the admissibility of opinion testimony from expert witnesses. Fed.

  R. Evid. 701; Fed. R. Evid. 702. The Government has not specified the form in which it will

  present red flags evidence or whether witnesses providing red flags testimony will act as lay

  or expert witnesses. Accordingly, at this time, the Court cannot find that red flags testimony

  would violate Rules 701 or 702. If that red flags evidence later creates admissibility issues

  pursuant to Rules 701 and 702, Defendant may raise objections at trial.

          Thus, because evidence that Defendant ignored red flags in filling suspicious

  prescriptions is admissible, Defendant’s motion to exclude red flags evidence is denied.1

          IV.      Motion to Unseal Sentencing Hearing Transcripts

          Defendant also moves to unseal and receive copies of the transcripts of the sentencing

  hearings for two anticipated Government witnesses, Laura Kicklighter and Darryl Williams.

  (DE 83 at 1.) The Court sentenced Kicklighter and Williams in connection with the same

  conspiracy for which Defendant is charged.                 (DE 83 at 2.)       Certain portions of these

  transcripts were filed under seal. United States v. Kicklighter, No. 7:16-cr-15-KKC-EBA-2,

  DE 288; United States v. Williams, No. 7:16-cr-15-1-KKC-EBA-1, DE 290.                             Defendant


  1In his motion, Defendant also claims that admission of red flags evidence violates the Confrontation Clause and
  Federal Rules of Evidence 404, 602, 704, and 802. (See DE 82 at 1.) Defendant does not provide any further
  support for these claims. Therefore, the Court will not address those arguments.


                                                         6
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 7 of 12 - Page ID#: 761




  requests access to the unsealed portions of these transcripts to exercise his right to cross-

  examine these witnesses under the Constitution’s Confrontation Clause. (DE 83 at 2.)

         Defendant argues that the need to keep the transcripts under seal no longer exists

  because the Court has already sentenced Kicklighter and Williams for their involvement in

  the conspiracy. (DE 83 at 3.) Further, because both witnesses have testified in trials for two

  other alleged co-conspirators, Defendant asserts that Kicklighter and Williams have already

  revealed their roles as government witnesses. (DE 83 at 3.) Defendant contends that the

  Court would not compromise the confidentiality of the Government’s investigation into the

  witnesses by unsealing the transcripts since that investigation is presumably complete. (DE

  83 at 3-4.)

         The Government does not object to providing portions of the sealed transcripts to

  Defendant for cross-examination purposes. (DE 91 at 1.) However, the Government argues

  that transcripts may contain information related to ongoing or pending investigations that

  could compromise the safety of other individuals and the status of those matters. (DE 91 at

  1.) Before turning over the unsealed transcripts to Defendant, the Government requests ex

  parte review and redaction of the transcripts for matters related to ongoing or pending

  investigations. (DE 91 at 1.)

         Accordingly, the Court grants Defendant’s motion to unseal the transcripts of the

  sentencing hearings from the Kicklighter and Williams cases, pending the ex parte review

  and potential redaction of the transcripts for matters related to ongoing or pending

  investigations.

         V.     Motion to Exclude Opinion Testimony from Law Enforcement Officers

         Lastly, Defendant moves to exclude opinion testimony from law enforcement officers

  in the following forms: (1) any testimony that is presented as lay opinion but is actually expert

  opinion subject to the requirements of expert testimony; (2) opinion testimony on


                                                 7
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 8 of 12 - Page ID#: 762




  “background information” from cases not before the court; (3) opinion testimony on the law;

  and (4) expert testimony that requires an expert on the practice of pharmacy. (DE 93 at 1.)

  Defendant bases his motion on the testimony of a drug task force officer, Richard Dalrymple,

  in the trial of Defendant’s alleged co-conspirator, Jackson Noel. (DE 93 at 1.) Defendant

  apparently submits this motion to prevent the Government from presenting similar

  testimony at his trial. The Government concedes that it intends to use Dalrymple in a similar

  capacity in this case. (DE 97 at 2-3.)

         According to Defendant, Dalrymple’s testimony violated Federal Rules of Evidence

  701 and 702 because Dalrymple provided opinion testimony based on the specialized

  knowledge that he gained from his law enforcement experience in drug diversion cases, but

  he was not qualified as an expert. (DE 93 at 2-3.) The Government responds that it does not

  intend to elicit expert opinion testimony “in the guise of lay witness testimony,” and the

  Government will properly qualify any testimony from Dalrymple.             (DE 97 at 3.)    The

  Government also argues that it properly qualified Dalrymple at Noel’s trial, and the Court

  gave a proper instruction regarding Dalrymple’s testimony. (DE 97 at 3.)

         A lay witness’s opinion testimony is only admissible if the opinion is “(a) rationally

  based on the witness’s perception; (b) helpful to clearly understanding the witness’s

  testimony or to determining a fact in issue; and (c) not based on scientific, technical, or other

  specialized knowledge within the scope of [Federal Rule of Evidence] 702.” Fed. R. Evid. 701.

  A qualified expert witness may provide opinion testimony if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help
         the trier of fact to understand the evidence or to determine a fact in issue;

         (b) the testimony is based on sufficient facts or data;

         (c) the testimony is the product of reliable principles and methods; and

         (d) the expert has reliably applied the principles and methods to the facts of
         the case.


                                                 8
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 9 of 12 - Page ID#: 763




  Fed. R. Evid. 702. In determining if an expert witness is qualified, courts must not assess

  “the qualifications of a witness in the abstract, but whether those qualifications provide a

  foundation for a witness to answer a specific question.” Berry v. City of Detroit, 25 F.3d 1342,

  1351 (6th Cir. 1994). An expert witness’s qualifications must “relate to the subject matter of

  his proposed testimony.” Smelser v. Norfolk S. Ry. Co., 105 F.3d 299, 303 (6th Cir. 1997),

  abrogated on other grounds.

         In the Sixth Circuit, “courts have overwhelmingly found police officers’ expert

  testimony admissible where it will aid the jury’s understanding of an area, such as drug

  dealing, not within the experience of the average juror.” United States v. Lopez-Medina, 461

  F.3d 724, 742 (6th Cir. 2006) (citation, quotation marks, and brackets omitted). In instances

  where a police officer testifies as both a fact witness and an expert witness, courts should

  accordingly instruct the jury regarding that officer’s dual roles. Id. at 743.

         Here, assuming that the Government properly qualifies Dalrymple, Dalrymple’s

  anticipated expert testimony is admissible to the extent that the testimony aids the jury’s

  understanding of the innerworkings of prescription drug diversion, which is outside the

  experience of the average juror. Thus, the Court denies Defendant’s motion in limine to

  preclude Dalrymple’s opinion testimony on this basis. Should any objections arise regarding

  Dalrymple’s qualifications as an expert or the nature of Dalrymple’s opinion testimony at

  trial, Defendant may raise them at that time. If Dalrymple testifies as both a fact witness

  and an expert witness, the Court will also instruct the jury regarding Dalrymple’s dual roles

  as a witness.

         Defendant also argues that Dalrymple’s testimony regarding drug trafficking at other

  pharmacies was irrelevant and prejudicial. (DE 93 at 3-4.) The Government responds that

  the testimony that Defendant references “relates directly to the relevant background and



                                                 9
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 10 of 12 - Page ID#:
                                     764



experience of the witness that allows him to provide opinion/expert testimony on the matter

in question – specifically, his knowledge gained through multiple prior investigations of the

diversion of prescription drugs in the context of ‘pill mills.’” (DE 97 at 3-4.)

       Defendant mischaracterizes this portion of Dalrymple’s testimony.             Dalrymple

described the “common means or methods” used in diverting drugs with which he is familiar

“through [his] training and experience.” United States v. Noel, No. 7:18-cr-2-KKC, DE 149 at

25:24-25. In testifying about these methods, Dalrymple referenced pill mills:

       A pill mill is a term we use for a clinic. Like in the late 2005 to 2012 [sic], we
       saw a lot of pill mills in the South Florida area. I’m sure everybody’s seen it
       on TV. . . And they would send eight to 10 people at a time to one doctor, they
       get that prescription, they come back, they would have to find a pharmacy that
       would fill it.

Noel, No. 7:18-cr-2-KKC, DE 149 at 26:21-27:21. Dalrymple simply testified about the

specialized knowledge that he had regarding prescription drug diversion that would permit

him to testify about prescription drug diversion as an expert under Rule 702. Further,

Defendant’s testimony “provide[d] a foundation” for him to answer questions about

prescription drug diversion, see Berry 25 F.3d at 1351, and “relate[d] to the subject matter”

of prescription drug diversion, see     Smelser, 105 F.3d at 303.       Thus, the Court denies

Defendant’s motion insofar as that motion requests to exclude testimony about prescription

drug diversion at other pharmacies that establishes Dalrymple’s qualification as an expert.

       Defendant additionally claims that Dalrymple gave an impermissible legal opinion by

interpreting an element of the offense for which Noel was charged. (DE 93 at 4.) The relevant

portion of testimony is as follows:

       Q.      Are you familiar with the Code of Federal Regulations?

       A.      I am.

       Q.      And are you familiar with the provisions that pertain to pharmacists?

       A.      Yes.


                                               10
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 11 of 12 - Page ID#:
                                     765




       Q.     Have you ever looked at or do you know the meaning of the term
              corresponding duty?

       A.     Corresponding responsibility?

       Q.     Yes.

       A.     That’s how it’s termed in the manual, yes, sir.

       Q.     What does that mean?

       A.     Well, basically the way the CFR defines it and the way the Controlled
              Substances Act defines it also is, for a prescription to be legitimate, it
              has to be issued by a medical practitioner that is qualified to write it, in
              the usual course of practice for a legitimate medical purpose. Those
              three elements have to exist. And the practitioner that writes the
              prescription has a duty to write it for those reasons. But what the
              federal regulation also states is that the pharmacist has a responsibility
              to ensure that he or she is filling prescriptions that are written by a
              practitioner for legitimate medical purpose in the usual course of
              practice.

Noel, No. 7:18-cr-2-KKC, DE 149 at 29:12-30:8.

       The Government responds that it “is not aware of any authority that would preclude

its witness from testifying as to his or her understanding of the applicable standards and

procedures a health care provider and/or pharmacist must follow in carrying out their duties.”

(DE 97 at 4.) Yet while the witness may reference the regulations that govern a pharmacist’s

practices, “[i]t is the responsibility of the court, not testifying witnesses, to define legal

terms.” Berry, 25 F.3d at 1353. Thus, the Court grants Defendant’s motion as it relates to

excluding expert testimony from law enforcement officers that attempts to define legal

terminology or provide legal opinions.

       Finally, Defendant maintains that Dalrymple gave expert opinion testimony reserved

for a pharmacist when he testified about the red flags that a pharmacy may observe in filling

prescriptions (DE 93 at 5-6), and presumably, he moves to exclude such testimony here. The

Government argues that “this motion is premature.” (DE 97 at 5.) The Court agrees with



                                              11
Case: 7:18-cr-00007-KKC-EBA Doc #: 100 Filed: 02/05/21 Page: 12 of 12 - Page ID#:
                                     766



the Government—as discussed supra, the Government has not specified the form in which it

will present red flags evidence or whether witnesses providing red flags testimony will act as

lay or expert witnesses. Therefore, the Court will not grant Defendant’s motion on the ground

that red flags testimony is reserved for pharmacists.

       VI.    Conclusion

       The Court hereby ORDERS as follows:

       1.     The Court RESERVES RULING on Defendant Assad Nasr’s motion in limine

              to exclude references to the opioid epidemic (DE 81);

       2.     Defendant’s motion in limine to exclude red flags evidence (DE 82) is DENIED;

       3.     Defendant’s motion to unseal sentencing hearing transcripts (DE 83) is

              GRANTED, pending review and redaction of the transcripts ex parte; and

       4.     Defendant’s motion in limine to exclude opinion testimony from law

              enforcement officers (DE 93) is DENIED to the extent that motion requests a

              blanket exclusion of all such opinion testimony. The motion is GRANTED to

              the extent it seeks to preclude law enforcement officers from giving legal

              opinions.

       Dated February 05, 2021




                                             12
